[Cite as State v. Barcus, 2022-Ohio-2491.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                   :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
MEGAN BARCUS                                 :       Case No. 21-CA-94
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 21-CR-0224




JUDGMENT:                                            Reversed and Remanded




DATE OF JUDGMENT:                                    July 19, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

CLIFFORD J. MURPHY                                   STEPHEN T. WOLFE
20 North Second Street                               1350 West 5th Avenue
4th Floor                                            Suite 330
Newark, OH 43055                                     Columbus, OH 43212
Licking County, Case No. 21-CA-94                                                         2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant, Megan Barcus, appeals the August 25, 2021 denial

of her motion to suppress by the Court of Common Pleas of Licking County, Ohio.

Plaintiff-Appellee is state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On April 22, 2021, the Licking County Grand Jury indicted appellant on one

count of aggravated possession of methamphetamine in violation of R.C. 2925.11 and

one count of aggravated trafficking in methamphetamine in violation of R.C. 2925.03.

Said charges arose after a traffic stop and the subsequent search of appellant's person.

Appellant was the operator of the motor vehicle and committed a turn signal violation.

Also, appellant and her passenger, Jeremy Garcia, had suspended driver's licenses.

       {¶ 3} On June 7, 2021, appellant filed a motion to suppress, claiming an illegal

expanded stop and subsequent search of her person. A hearing was held on August 3,

2021. By judgment entry filed August 25, 2021, the trial court denied the motion, finding

sufficient probable cause to stop the vehicle for a traffic violation and the subsequent pat

down search of appellant's person was reasonable.

       {¶ 4} On November 8, 2021, appellant pled no contest to the charges.              By

judgment entry filed same date, the trial court found appellant guilty, merged the two

counts, and sentenced appellant to an indeterminate term of three to four and a half years

in prison.

       {¶ 5} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:
Licking County, Case No. 21-CA-94                                                        3




                                             I

      {¶ 6} "THE TRIAL COURT ERRED IN FINDING THAT THE WARRANTLESS

SEARCH OF APPELLANT WAS JUSTIFIED BY EITHER CONSENT, AS A LEGAL

TERRY STOP, OR PLAIN VIEW."

                                             I

      {¶ 7} In her sole assignment of error, appellant claims the trial court erred in

denying her motion to suppress. We agree.

      {¶ 8} As stated by the Supreme Court of Ohio in State v. Leak, 145 Ohio St.3d

165, 2016-Ohio-154, 47 N.E.3d 821, ¶ 12:



             "Appellate review of a motion to suppress presents a mixed question

      of law and fact." State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372,

      797 N.E.2d 71, ¶ 8. In ruling on a motion to suppress, "the trial court

      assumes the role of trier of fact and is therefore in the best position to

      resolve factual questions and evaluate the credibility of witnesses." Id.,

      citing State v. Mills, 62 Ohio St.3d 357, 366, 582 N.E.2d 972 (1992). On

      appeal, we "must accept the trial court's findings of fact if they are supported

      by competent, credible evidence." Id., citing State v. Fanning, 1 Ohio St.3d

      19, 20, 437 N.E.2d 583 (1982). Accepting those facts as true, we must then

      "independently determine as a matter of law, without deference to the

      conclusion of the trial court, whether the facts satisfy the applicable legal

      standard." Id.
Licking County, Case No. 21-CA-94                                                           4




       {¶ 9} As the United States Supreme Court held in Ornelas v. U.S., 517 U.S. 690,

699, 116 S.Ct. 1657, 134 L.Ed.2d 94 (1996):



              We therefore hold that as a general matter determinations of

       reasonable suspicion and probable cause should be reviewed de novo on

       appeal. Having said this, we hasten to point out that a reviewing court

       should take care both to review findings of historical fact only for clear error

       and to give due weight to inferences drawn from those facts by resident

       judges and local law enforcement officers.



       {¶ 10} The Fourth Amendment to the United States Constitution protects

individuals against unreasonable governmental searches and seizures. A traffic stop by

law enforcement implicates the Fourth Amendment. Whren v. United States, 517 U.S.

806, 809-810, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996).

       {¶ 11} "To justify a pat down of the driver or a passenger during a traffic stop, * * *

the police must harbor reasonable suspicion that the person subjected to the frisk is

armed and dangerous." Arizona v. Johnson, 555 U.S. 323, 327, 129 S.Ct. 781, 172

L.Ed.2d 694 (2009). "The purpose of this limited search is not to discover evidence of

crime, but to allow the officer to pursue his investigation without fear of violence, and thus

the frisk for weapons might be equally necessary and reasonable * * *." Adams v.

Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972). "Whether that

standard is met must be determined from the standpoint of an objectively reasonable
Licking County, Case No. 21-CA-94                                                          5


police officer, without reference to the actual motivations of the individual officers

involved." State v. Camp, 5th Dist. Richland No. 14CA42, 2014-Ohio-329, ¶ 17.

       {¶ 12} If the stop is an investigatory stop pursuant to Terry v. Ohio, 392 U.S. 1, 21,

88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), the police officer involved "must be able to point

to specific and articulable facts which, taken together with rational inferences from those

facts, reasonably warrant that intrusion." Such an investigatory stop "must be viewed in

the light of the totality of the surrounding circumstances" as "viewed through the eyes of

the reasonable and prudent police officer on the scene who must react to events as they

unfold." State v. Freeman, 64 Ohio St.2d 291, 414 N.E.2d 1044 (1980), paragraph one

of the syllabus; State v. Andrews, 57 Ohio St.3d 86, 87-88, 565 N.E.2d 1271 (1991).

       {¶ 13} We note due to an equipment malfunction, a transcript of the August 3, 2021

suppression hearing is unavailable for our review. On January 31, 2022, appellant filed

an App.R. 9(C) statement stating the record of the suppression hearing consists of two

exhibits which are videos labeled State's Exhibits 1 and 2, as well as the trial court's

statements and findings set forth in its August 25, 2021 judgment entry denying the motion

to suppress.

       {¶ 14} According to the trial court's August 25, 2021 judgment entry, the trial court

heard from three law enforcement officers, Detective Jarrod Conley, Detective Todd

Green, and Adult Parole Authority Officer Taban Yeshek.

       {¶ 15} Detective Conley first observed Jeremy Garcia operating a motor vehicle.

Mr. Garcia parked the vehicle near Thirsty Jake's. Appellant exited this vehicle, entered

another vehicle, and drove the vehicle to another location. Detective Conley checked
Licking County, Case No. 21-CA-94                                                          6


and found both appellant and Mr. Garcia had suspended driver's licenses. Detective

Conley notified patrol deputies that he observed these traffic violations.

       {¶ 16} Detective Green was conducting drug surveillance at Thirsty Jake's. He

heard Detective Conley's radio call and observed appellant and Mr. Garcia leaving in

appellant's vehicle. He followed the vehicle until it stopped. He observed Mr. Garcia exit

the vehicle and enter a garage. There were numerous complaints that the garage was

being used for drug trafficking. Mr. Garcia exited the garage and returned to the vehicle.

Detective Green observed the vehicle drive away and negotiate a turn without signaling.

Detective Green was familiar with both appellant and Mr. Garcia from past interactions.

He knew Mr. Garcia was on parole at the time and appellant did not have a driver's

license. He stopped the vehicle. Detective Green stated his job duty was drug interdiction

and not traffic control. He testified "he was concerned about guns in most stops he

conducts, and that he would treat it differently than a regular traffic stop." August 25,

2021 Judgment Entry at 2. He further testified "he was familiar with Mr. Garcia, that he

was concerned about his possession of a firearm, and that he would desire to pat him

down immediately." Id.

       {¶ 17} State's Exhibit 1 is a video of the stop from a cruiser camera. It does not

contain audio between the parties. At 9:48, the vehicle is stopped. At 9:48/9:49, an officer

approaches the vehicle, speaks to appellant who was driving, and then appellant and Mr.

Garcia exit the vehicle. Appellant is wearing a short crop top and a tight pair of pants with

a belt. Her midriff is exposed and her waistband is in plain view. At 9:50, a pat down was

conducted of Mr. Garcia.      It lasted approximately thirty seconds.        No weapons or

contraband was found. He was not placed under arrest. At 9:51, a limited pat down was
Licking County, Case No. 21-CA-94                                                       7


conducted of appellant. An officer pats down the two front pockets of appellant's pants

with the front of his hands. It lasted approximately six seconds. Immediately thereafter

appellant pulls a lighter from her front pocket to light her cigarette. Appellant and Mr.

Garcia were then directed to lean against the hood of the police cruiser. Their backs are

to the camera. At 9:54, a thorough search of the vehicle was conducted pursuant to

consent. At 10:00, the officer searching the trunk finds a jacket therein. Appellant asks

for her jacket because it was chilly out. After searching the pockets, the officer hands

appellant the jacket which she puts on.

      {¶ 18} According to the trial court's August 25, 2021 judgment entry, APA Officer

Yeshek supervises Mr. Garcia on postrelease control. She was called to the scene and

appears at 10:00. At 10:04, Officer Yeshek pats down appellant. The trial court noted

"Officer Yeshek testified the defendant was not on supervision, nor did she have a warrant

for the defendant. She patted her down for officer safety." August 25, 2021 Judgment

Entry at 3. Officer Yeshek "testified the earlier patdown had been done with the back of

a hand, whereas she did an actual patdown." Id. The trial court noted Officer Yeshek

"believed the item she felt was a gun or a knife, and she asked the defendant to lift up

her shirt near her belt buckle when she could see the buckle and noticed the contraband."

Id. "Officer Yeshek testified that she saw a bag by her belt buckle which looked like

methamphetamine * * *." Id.

      {¶ 19} The video of the pat down (State's Exhibit 1) is of little value. At first

appellant is facing the hood of the police cruiser with Officer Yeshek standing behind her

conducting a very thorough pat down. Appellant is then turned around with her back to

the camera, facing Officer Yeshek, and the pat down continues until Officer Yeshek holds
Licking County, Case No. 21-CA-94                                                           8


up a bag containing a white substance. It is unclear whether Officer Yeshek places her

hand down appellant's pants, but it does appear she is reaching down to retrieve

something. The pat down lasts for a full minute.

       {¶ 20} State's Exhibit 2 is a video from a second police cruiser, but the cruiser is

parked in front of appellant's vehicle. Appellant is behind her vehicle and not in view.

The exhibit is of importance because it includes audio of the encounter; however, it is

difficult to understand some of the audio due to road noise. The audio at no time indicates

appellant was placed under arrest or placed in handcuffs prior to the pat down by Officer

Yeshek. The audio reveals the pat down included the removal of appellant's shoes.

       {¶ 21} The trial court found "sufficient reasonable suspicion of probable cause to

stop the defendant for a turn signal violation, as well as operating a vehicle without a

driver's license." In her appellate brief at 9, appellant concurs the stop was reasonable.

Having the parties exit the vehicle was not a violation of their Fourth Amendment rights,

as "a police officer may order a motorist to get out of a car, which has been properly

stopped for a traffic violation, even without suspicion of criminal activity." State v. Evans,

67 Ohio St.3d 405, 407, 618 N.E.2d 162 (1993), citing Pennsylvania v. Mimms, 434 U.S.

106, 98 S.Ct. 330, 54 L.Ed.2d 331 (1977).

       {¶ 22} Officer Green was familiar with Mr. Garcia, knew that he was on parole, and

had just observed him exit a garage wherein complained drug trafficking was occurring.

Officer Green expressed his concern about Mr. Garcia's possession of a firearm;

however, no one expressed similar concerns about appellant. There is nothing in the

record before us to indicate the officers had a "reasonable suspicion" that appellant was

"armed and dangerous."        It appears appellant was patted down because of her
Licking County, Case No. 21-CA-94                                                         9


association with Mr. Garcia. As stated by the United States Supreme Court in Ybarra v.

Illinois, 444 U.S. 85, 91, 100 S.Ct. 338, 62 L.Ed.2d 238 (1979), "a person's mere

propinquity to others independently suspected of criminal activity does not, without more,

give rise to probable cause to search that person."

      {¶ 23} Even in accepting the first cursory pat down of appellant as reasonable for

being in the company of Mr. Garcia when he entered and exited the garage, a suspected

place for drug trafficking, the second pat down of appellant was improper as it was not

supported by reasonable suspicion. There is no indication in the record that appellant

was a known criminal, involved in drugs and/or firearms, or was armed and dangerous.

There was no testimony of furtive movements between appellant and Mr. Garcia. Nothing

was found in the search of appellant's vehicle. While consent was given to search the

vehicle, no one is claiming appellant consented to the search of her person. Appellant

was never placed under arrest or placed in handcuffs prior to the pat down. In fact, during

the fifteen minutes between appellant exiting the vehicle and her pat down by Officer

Yeshek, appellant and Mr. Garcia stood around smoking cigarettes and talking and

laughing with an officer while another officer searched the vehicle. Appellant was pulled

over for a turn signal violation and driving under a suspended license, yet she was

subjected to a thorough pat down search without any reasonable suspicion that she was

armed and dangerous or any articulable facts of criminal activity. In fact, her pat down

was far more intrusive and aggressive (a full minute) than the pat down of Mr. Garcia

(thirty seconds) who Officer Green was concerned with.

      {¶ 24} Further, in its August 25, 2021 judgment entry at 3, the trial court found "the

methamphetamine was found in plain view of the defendant upon being asked to raise
Licking County, Case No. 21-CA-94                                                     10


her shirt because of a hard item located under her shirt near her belt buckle." Appellant

did not have to raise her shirt because she was wearing a short crop top. Her midriff was

exposed and the waistband of her pants was clearly visible.              If the bag of

methamphetamine was in plain view, it would have been in plain view to the other officers

on the scene prior to Officer Yeshek's arrival.

       {¶ 25} Upon review, we find the pat down was beyond the pale of reasonableness.

The trial court erred in denying the motion to suppress.

       {¶ 26} The sole assignment of error is granted.

       {¶ 27} The judgment of the Court of Common Pleas of Licking County, Ohio is

hereby reversed and the matter is remanded to said court for further proceedings.

By Wise, Earle, P.J.

Delaney, J. and

Baldwin, J. concur.




EEW/db